Clinton, J.
The fact that the widow spent fifty cents belonging to her husband after his death, and personally guaranteed the payment of some of his debts, will not make her liable as a partner in community, nor deprive her of the rights guaranteed by law to her as a necessitous widow.
2. Where the widow causes an inventory of the succession to be made and a curator to be appointed, there is nothing further to be done by her in order to preserve her right to renounce the community.
3. ' The fact that she permits a judgment to be rendered against her, as partner in community, does not deprive her of that right; Articles 2417 and 1000 of the Civil Code must be construed together.